         Case 1:20-cr-00397-PGG Document 92 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                  ORDER
 JOANNA DEJESUS,
                                                              20 Cr. 397 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for April 16, 2021 at 10:00 a.m. is adjourned

to April 16, 2021 at 1:00 p.m.

Dated: New York, New York
       April 7, 2021
